Appeals from two judgments of the County Court of Schenectady County (Giardino, J.), rendered February 5, 2008 and April 18, 2008, convicting defendant upon his plea of guilty of the crime of criminal sale of a firearm in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to criminal sale of a firearm in the third degree and waived his right to appeal. Under the terms of the plea agreement, defendant, a second felony offender, was to be sentenced to four years in prison, to run concurrently with a prior undischarged sentence, and to be followed by five years of post-release supervision. Defendant was sentenced accordingly and he now appeals.
Appellate coúnsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, *1129the judgment is affirmed and counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Her cure, Spain, Kane and McCarthy, JJ., concur. Ordered that the judgments are affirmed, and application to be relieved of assignment granted.